Citation Nr: 1740831	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-06 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include trapezius muscle strain. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbosacral disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 1999 and from July 2004 to November 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified in a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew her claim for service connection for a right hip disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for a right hip disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Right Hip

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, during the July 2017 hearing, withdrew her claim for entitlement to service connection for a right hip disability; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that claim and the claim is dismissed.


ORDER

The appeal of the issue of service connection for a right hip disability is dismissed.


REMAND

The Veteran seeks entitlement to service connection for a right shoulder disability.  The Veteran has generally testified that she injured her right shoulder while conducting excessive data entry of bubble sheets and/or during unarmed combat training in approximately 2005.  See February 2010 Correspondence; July 2017 Hearing Transcript.  She has additionally stated that she sought treatment for her shoulder disability from VA in January 2006, within a year after discharge from her second period of service. 

The Veteran has not been afforded a VA medical examination for a right shoulder disability.  The Board finds that remand is warranted for the following reasons.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  First, there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, to include a SLAP tear of the right shoulder as noted in a September 2015 VA treatment record and bilateral shoulder pain in an April 2009 private treatment record.  Second, there is credible evidence establishing that an event, injury, or disease occurred in service, according to the Veteran's lay testimony of an in-service injury and buddy statements indicating that the Veteran was witnessed as complaining of shoulder pain due to data entry and unarmed combat training.  Third, there is an indication that the disability may be associated with service, due to the November 2005 separation medical history.  Additionally, she testified in the July 2017 hearing that sought treatment for her shoulder within a year after discharge and that she was informed by Dr. C.A. that her shoulder injury was from military trauma.  Finally, there is insufficient competent medical evidence on file for a decision on the claim because the record lacks a medical opinion on nexus.  

Consequently, remand is warranted and the Veteran should be afforded a VA examination.  Upon examination, the examiner should provide an opinion on the etiology of any right shoulder disability.  

Finally, any outstanding VA and private treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records not already of record relating to the claims, to include records from Bay Pines VA and Sebring CBOC.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by her as relating to the claim.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of any right shoulder disability.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any diagnosed right shoulder disability since August 2009, even if the diagnosis subsequently resolved during the appeal period.  

The examiner's attention is invited to a September 2015 VA treatment record noting a SLAP tear of the right shoulder and an April 2009 private treatment record assessing bilateral shoulder pain.  

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that any right shoulder disability is caused by or otherwise related to active service, to include as due to unarmed combat training and/or data entry during active service.  

The examiner's attention is invited to the following evidence: November 2005 separation report of medical history noting painful shoulder, elbow, or wrist; February 2011 buddy statements from W.M., J.G., and S.G. indicating that the Veteran complained of shoulder pain due to data entry and unarmed combat training during service; and July 2017 hearing testimony that she sought treatment for her shoulder within a year after discharge and that she was informed by Dr. C.A. that her shoulder injury was from military trauma.  

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




